Citation Nr: 1412485	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-40 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Honolulu, Hawaii


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred in connection with medical services rendered at a private hospital in June 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to May 1979.

VA scheduled a travel Board hearing to be held in November 2011 and notified the Veteran of the time, date, and location of the scheduled hearing.  He failed to appear without good cause and the request for a hearing is deemed withdrawn.


FINDINGS OF FACT

1.  The Veteran presented to a private hospital emergency room (ER) in late June 2008 complaining of bilateral foot and ankle pain.

2.  A physician examined the Veteran, including taking X-rays of his feet, and determined that there was no acute medical problem with the Veteran's feet or ankles requiring treatment.

3.  At the time of treatment, service connection was in effect for schizoaffective disorder with a 100 percent rating effective July 1998.

4.  At the time of treatment, the closest VA medical facility was closed.

5.  The Veteran experienced subjective symptoms of intense pain in his feet and ankle that he believed was associated with an incompletely healed ankle fracture. 

6.  A prudent layperson would have reasonably expected that a delay in seeking immediate medical attention would have been hazardous to life or health.

7. Given the emergent nature of the Veteran's complaints, the fact that the nearest VA facility was closed on that Sunday and, therefore, a VA facility was not feasibly available and an attempt to use them beforehand would not have been reasonable.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria have been met for reimbursement or payment of unauthorized medical care expenses incurred in connection with medical services rendered at a private hospital in June 2008.  38 U.S.C.A. §§ 1703(a), 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.52(a), 17.120, 17.1000-17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence does not show that the Veteran sought and obtained prior proper authorization for VA payment of the medical expenses he incurred in June 2008.  Payment is therefore not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703.

Nonetheless, when a veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728. This Veteran is in receipt of a 100 percent rating for a schizoaffective disorder characterized by, among other symptoms, hallucinations and delusions.  Therefore, 38 U.S.C.A. §1728 applies to this claim.

38 U.S.C.A. § 1728(a) provides that VA shall reimburse veterans for the customary and usual charges of emergency treatment from sources other than VA for which they have made payment.  The term "emergency treatment" is defined by reference to 38 U.S.C.A. § 1725(f)(1), which provides that "emergency treatment" means medical care or services furnished when:  (A) VA facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer.

The evidence, including competent and credible lay statements of the Veteran, reflects that he began experiencing increased bilateral foot pain and swelling of one of his ankles on the afternoon of the day he sought treatment, a Sunday.  He reported that the pain prevented him from walking more than 50 yards at a time.  He took a taxi to the private hospital ER because the nearest VA medical facility was closed on Sundays.  

The ER notes indicate that, upon physical examination, the Veteran's feet were tender and swollen.  He reported his level of pain as 9 out of 10.  Based on his complaints and a physical examination of the Veteran's feet, the treating physician ordered a diagnostic X-ray which revealed no fractured ankle or any other identifiable musculoskeletal foot or ankle problems.  He was discharged shortly thereafter.

The above evidence establishes that at the time the Veteran began experiencing severe foot and ankle pain, VA facilities were not feasibly available and an attempt to use them beforehand would not have been reasonable.  Also, he indicated that VA personnel informed him that the private hospital had a contract with the VA to provide emergency and non-emergency services.  While not dispositive, the Board credits the Veteran's good faith belief that he could receive VA-provided medical care at the private hospital.  Even so, given the circumstances of this case, including his intense subjective symptoms and erroneous belief that he could present at the private hospital to receive VA medical care, the Board finds that his decision to go to the ER rather than a VA facility was not unreasonable.

In addition, the care was rendered in a medical emergency of such nature that a prudent layperson would reasonably have expected that delay in seeking immediate medical attention would be hazardous to life or health.  In making this determination, the Board notes that, although the Veteran did not actually have a medical condition that presented a threat to his life or health, he had subjective symptoms of severe pain which, if experienced by a prudent layperson, would cause the prudent layperson to seek immediate medical attention.  38 C.F.R. § 17.121 (noting standard may be met "by acute symptoms of sufficient severity (including severe pain)").

Finally, there is no indication in the evidence that at the time the emergency services were rendered that the Veteran could have been transferred safely to a Department facility or that such facility was capable of accepting such transfer.  In fact, the entire encounter was of short duration and transfer likely would have been as costly as or more costly than the minimal treatment that he actually received.  The Board finds that it would not have been feasible to transfer him to a VA facility for this care or to postpone the care until a time when he could be transferred.

As the Veteran has met each of the three elements required under 38 U.S.C.A. § 1728(a), entitlement to reimbursement for the cost of medical treatment received is warranted.


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred in connection with medical services rendered at a private hospital in June 2008 is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


